Motion of plaintiffs, Chester D. Turner, Devereaux Turner, George Lord and wife, Margaret Lord, to set aside judgment, rendered in this cause at the September Term, 1924, Craven Superior Court, on the grounds (1) that the appealing plaintiffs were not duly represented by counsel authorized to appear for them at the time of the entry of said judgment; and (2) that the same was taken through mistake, inadvertence, surprise or excusable neglect as to them. C. S., 600. Motion denied, and plaintiffs, as above named, appeal.
The judge found the facts, as he is required to do, and embodied them in the judgment. Smith v. Holmes, 148 N.C. 210. Upon the findings made, supported, as they are, by competent evidence, the motion was properly overruled. Bartholomew v. Parrish, ante, 151.
Not only did the judge find, upon ample evidence, that the appealing plaintiffs were duly represented by reputable and solvent counsel at *Page 332 
the time of the entry of the judgment in question and that the same was taken through no mistake, inadvertence, surprise or excusable neglect on their part or on the part of the appealing plaintiffs, but he went further and found that the plaintiffs had no meritorious cause of action in the matters alleged and upon which suit was based. Crumpler v. Hines,174 N.C. 284. These findings are fatal to the appeal of the plaintiffs.Bank v. Duke, 187 N.C. 386; Norton v. McLaurin,  125 N.C. 185. And they are binding on us. Gaster v. Thomas, 188 N.C. 346.
There is no error appearing on the record.
Affirmed.